Citation Nr: 9904571	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1997 by the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In November 1998, the appellant, through his representative, 
requested that this case be returned to the RO for additional 
development to include a comprehensive psychiatric 
examination.  It is argued that the appellant's service-
connected psychiatric disorder has increased in severity 
since his last compensation examination by VA in 1992, as 
documented by the hospitalization reports dated in 1993, 
1994, 1995 and 1997.  

Review of the record reveals that the appellant has not been 
examined by VA for compensation purposes since 1992.  
However, he has been hospitalized on multiple occasions since 
1992 to include a period of hospitalization at a VA facility 
from March 3rd, to 12th, 1997, during which the Axis I 
diagnoses included dysthymia and history of polysubstance 
abuse as well as PTSD.  Furthermore, in March 1998, the 
appellant again was hospitalized at a VA facility for alcohol 
and drug rehabilitation.  The Axis I diagnoses at that time 
included PTSD by history, polysubstance abuse, alcohol, crack 
cocaine and marijuana.  

The United States Court of Veterans Appeals (Court) held in 
Snuffer v. Gober, 10 Vet. App. 400 (1997), (citing Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994), that "VA regulations 
specifically require the performance of a new medical 
examination ...[when] 'evidence indicated there has been a 
material change in a disability or that the current rating 
may be incorrect.' "

In view of the appellant's history of hospitalizations 
following the most recent VA compensation examination in 
1992, the Board believes that the evidence suggests that 
there has been a material change in the appellant's 
psychiatric status.  However, the Board further notes that 
over the years, the appellant has received various Axis I 
diagnoses in addition to his service-connected PTSD to 
include dysthymia and polysubstance abuse.  In these 
circumstances, the Board believes that additional psychiatric 
evaluation is necessary in an effort to clarify the 
appellant's psychiatric status, reconcile the various 
diagnoses of record and provide an adequate basis upon which 
to evaluate the nature and severity of the service-connected 
PTSD.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination').

The Board further notes that the appellant, in his VA Form 9, 
Substantive Appeal, received by VA in May 1997, requested a 
personal hearing at the RO.  The requested hearing was 
scheduled for November 1997; however, the appellant failed to 
report for the hearing.  Careful review of the record reveals 
that the notice of the hearing was returned to VA and it was 
indicated that the addressee had "moved not forwardable."  
In subsequent correspondence received from the appellant, it 
is noted that his address is different from the address to 
which the notice of the hearing was sent.  There is no 
indication within the record that efforts were undertaken to 
determine whether the appellant still desires a hearing.  In 
view of the above necessary action, the Board believes that 
while this case is at the RO, the appellant should be 
provided an additional opportunity for a hearing should he so 
desire.

Accordingly, in an effort to fully assist the appellant in 
the development of his case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellant's 
claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2.  The appellant should be offered the 
opportunity to provide sworn testimony in 
support of his claim at a hearing before 
a Hearing Officer at the RO.

3.  The appellant should be scheduled for 
a VA psychiatric examination in an effort 
to clarify the confusion surrounding the 
appellant's psychiatric diagnoses as well 
as to determine the nature and severity 
of the service-connected PTSD.  The 
entire claims folder, and a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
examinations.  Review of the claims 
folder by the examiners should be 
documented within the record.  The 
examiners should review the results of 
any testing prior to completion of the 
report.  The report of the examination 
should be comprehensive and include a 
detailed account of all manifestations of 
relevant pathology found to be present.  
The examiners should provide complete 
rationale for all conclusions reached.  

The RO should schedule the examination to 
be conducted by a board of two 
psychiatrists.  If multiple psychiatric 
disorders are present, the board should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with which disorders and which are part 
of or caused by PTSD.  If certain 
symptomatology cannot be disassociated 
one disorder from another, it should be 
so specified.  The board's attention is 
directed to the hospitalization reports 
dated in 1993, 1997 and 1998 which 
reflect Axis I diagnoses to include 
adjustment disorder with anxiety, 
dysthymia and polysubstance abuse, 
respectively.

The psychiatrists should describe how the 
symptoms of the appellant's PTSD affect 
his social and industrial capacity.  The 
examiners should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet.App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

Upon completion of the above, the RO should readjudicate the 
appellant's claim.  In the event the determination remains 
adverse to the appellant, he and his representative should be 
furnished a supplemental statement of the case, which 
reflects consideration of any new evidence and which provides 
a complete discussion of and citation to the appropriate 
regulatory criteria for each disability.  The appellant and 
his representative must be given the opportunity to respond 
to the supplemental statement of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


